Form G-4
                Case 14-26046 Doc 128-3 Filed 10/28/19 Entered 10/28/19 10:49:04                                             Desc
                           Statement Accompanying Relief From Stay Page 1 of 1
                                                        REQUIRED STATEMENT
                                              TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

           All Cases:        Debtor(s)     Steven M Gilbert                                     Case No. 14-26046            Chapter     13

           All Cases:        Moving Creditor WELLS FARGO BANK, N.A                                            Date Case Filed     07/15/14

           Nature of Relief
                                             Lift Stay        Annul Stay         Other (describe) Dismissal
           Sought:

           Chapter 13:              Date of Confirmation Hearing                         or Date Plan Confirmed       12/18/14

           Chapter 7:                No-Asset Report Filed on
                                     No-Asset Report not Filed, Date of Creditors Meeting

           1.          Collateral
                       a.  Home
                       b.  Car        Year, Make, and Model
                       c.  Other (describe)

           2.          Balance Owed as of Petition Date       $190,813.77
                       Total of all other Liens against Collateral

                       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           3.
                       amounts and dates of all payments received from the debtor(s) post-petition.

           4.          Estimated Value of Collateral (must be supplied in all cases) $82,500.00 secured claim per confirmed plan

           5.          Default
                       a.  Pre-Petition Default as of petition date
                           Number of months      39                Amount          $70,272.36

                       b.            Post-Petition Default
                              i.           On direct payments to the moving creditor
                                          Number of months                   Amount          $29,308.49

                              ii.           On payments to the Standing Chapter 13 Trustee
                                           Number of months                 Amount

           6.        Other Allegations
                      a.  Lack of Adequate Protection § 362(d)(1)
                           i.        No insurance
                           ii.       Taxes unpaid               Amount           $
                           iii.      Rapidly depreciating asset
                           iv.       Other (describe)

                       b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                       c.      Other "Cause" § 362(d)(1)
                              i.      Bad Faith (describe)
                              ii.     Multiple Filings
                              iii.    Other (describe) Unpaid tax and insurance advances

                       d.     Debtor's Statement of Intention regarding the Collateral
                              i.  Reaffirm        ii.  Redeem          iii.  Surrender          iv.  No Statement of Intention Filed

           Date:      October 28, 2019                                                              /s/ Peter C. Bastianen
           (Rev. 12/21/09)                                                                           Counsel for Movant
